     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 1 of 37
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                   IN THE UNITED STATES DISTRICT COURT               February 21, 2020
                    FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                             HOUSTON DIVISION


UTEX INDUSTRIES, INC.,                    §
                                          §
                   Plaintiff,             §
                                          §
V.                                        §      CIVIL ACTION NO. H-18-1254
                                          §
TROY WIEGAND and GARDNER DENVER,          §
INC.,                                     §
                                          §
                   Defendants.            §


                        MEMORANDUM OPINION AND ORDER



        This is a patent infringement action filed by Utex Industries,
Inc.    ("Utex") against Dr. Troy Wiegand ("Wiegand") and Gardner
Denver, Inc.     ("Gardner") (collectively, "Defendants") , involving
United States Patent No. 9,534,691 ("the '691 Patent").             Utex also
alleges claims for theft of trade secrets, breach of contract,
unfair competition, and tortious interference with a contract.
Pending before the court are Defendants Gardner Denver Inc.'s and
Dr. Troy Wiegand's Motion for Summary Judgment on Multiple Grounds
(Docket Entry No. 139) ("Defendants' MSJ") and Utex' s Motion for
Summary Judgment that the '691 Patent Is Not Anticipated ("Utex's
MSJ")    (Docket Entry No.       133) .   For the reasons stated below,
Defendants' MSJ will be granted in part and denied in part, and
Utex's MSJ will be granted.
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 2 of 37



                    I.    Factual and Procedural Background

     Utex is a Texas corporation that manufactures oil-and-gas
pump-related        equipment      such    as   gaskets   and   pump    packing
assemblies.         One component that Utex manufactures is a semi-
flexible but durable header ring placed at the high-pressure end of
reciprocating plunger-type pump packing assemblies.2 Utex sells
packing assemblies that include its XLH® X-tended Life Header Ring
("XLH header ring"), which it alleges is protected by its '691
Patent.3 The patent describes a header ring that includes an outer
layer of fabric reinforced elastomeric material to increase the

ring's durability.4           Utex developed a profitable customer base for
its high-performance XLH Packing Assembly using its header ring.5
     Gardner is a competitor that has recently developed pump
packing assemblies similar to and rivaling Utex's.6              Utex alleges


     1
      Plaintiff's   Third   Amended    Complaint   ("Third   Amended
Complaint"), Docket Entry No. 74, p. 1 111-2. All page numbers for
docket entries in the record refer to the pagination inserted at the
top of the page by the court's electronic filing system, CM/ECF.
     2
         Id. at 2   1 3.
     3
         Id. at 2   1    s.
     4
      '691 Patent, Exhibit 7 to Defendants' MSJ, Docket Entry
No. 139-7, at 7; Inventor Declaration, Exhibit 21 to Plaintiff
Utex's Response in Opposition to Defendants Gardner Denver Inc.'s
and Dr. Troy Wiegand' s Motion for Summary Judgment on Multiple
Grounds ("Utex's Response"), Docket Entry No. 148-32, pp. 3-4
11 13-14.
     5
      Damages Expert Report of Alan Ratliff on Behalf of Utex
Industries, Inc. ("Ratliff Report"), Exhibit A-1 to Utex's
Response, Docket Entry No. 148-3, pp. 23-28.
     6
         Third Amended Complaint, Docket Entry No. 74, p. 4            1 11.
                                          -2-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 3 of 37


that        its   former    employee,    Wiegand,    stole   its     confidential

information before departing to work for Gardner, enabling Gardner
to create a product that "appears identical" to Utex's. 7                     Utex
alleges that Wiegand's personal device contained a large amount of
Utex's data when he left to join Gardner, some of which he may have

deliberately acquired just prior to his departure. 8                Additionally,

Gardner's         packing   assembly    includes    its   Redline    header   ring
constructed entirely of fabric-reinforced elastomeric material,
similar but not identical to Utex's XLH header ring. 9

       On April 20, 2018, Utex filed this action against Gardner and
Wiegand. 10         Utex    alleges   that   Gardner's    Redline    header   ring
infringes upon the '691 Patent.11              Utex also alleges that Gardner
and Wiegand were only able to develop the Redline packing ring
through theft of trade secrets, breach of and tortious interference
with Wiegand's non-disclosure agreement with Utex, and unfair
business practices.12          On November 20, 2019, Utex filed its motion


       7
           Id. at 3-4 11 8-11.
      See Expert Report of Larry D. Jones ( "Jones Report") ,
       8

Exhibit C-1 to Utex's Response, Docket Entry No. 148-8, pp. 5,
13-14, 19-29.
      Initial Expert Report of Steven MacLean, Ph.D., P.E.
       9

Regarding Infringement of U.S. Patent No. 9,534,691 ( "MacLean
Patent Report") , Exhibit 6 to Defendants' MSJ, Docket Entry
No. 139-6, pp. 3, 3, 4 1 89.
       10
            Plaintiff's Original Complaint, Docket Entry No. 1.
       11   Third Amended Complaint, Docket Entry No. 74, p. 5.
       12
            rd. at 10-18.
                                         -3-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 4 of 37



for summary judgment that the '691 Patent is not anticipated as a

matter of law. 13     Defendants responded on December 11, 2019, 14 and
Utex replied on December 23,          2019. 15   On December 10,      2019,

Defendants filed their motion for summary judgment on multiple
grounds. 16     Utex responded on December 31, 2019, 17 and Defendants

replied on January 10, 2020. 18
     Also pending before the court are multiple Daubert motions to
exclude expert opinions. 19     The court has considered the objections
to the expert opinions and concludes that they do not affect the


     13 Utex's MSJ, Docket Entry No. 133; Plaintiff Utex's Memorandum

in Support of Its Motion for Summary Judgment that the '691 Patent
Is Not Anticipated ("Utex's MSJ Brief"), Docket Entry No. 134.
      14
      Defendants' Memorandum of Law in Opposition to Utex's Motion
for Summary Judgment that the '691 Patent Is Not Anticipated
("Defendants' Response"), Docket Entry No. 142.
      15
      Utex's Reply in Support of Its Motion for Summary Judgment
of No Anticipation ("Utex's Reply"), Docket Entry No. 146.
      16
           Defendants' MSJ, Docket Entry No. 13 9.
       Plaintiff Utex's Response in Opposition to Defendants Gardner
      17

Inc. 's and Dr. Troy Wiegand's Motion for Summary Judgment on
Multiple Grounds ("Utex's Response"), Docket Entry No. 148.
      Defendants' Reply Memorandum of Law in Support of Motion for
      18

Summary Judgment on Multiple Grounds ("Defendants· Reply"), Docket
Entry No. 149.
     19
      Utex's Motion to Exclude Benton Baugh's Expert Testimony
Regarding Patent Value, Docket Entry No. 116;     Utex's Motion to
Exclude Certain Opinions of Defendants' Damages Expert Vincent A.
Thomas, Docket Entry No. 119; Defendants' Motion t0 Exclude Damages
Opinions of Alan Ratliff and Head Start Opinions of Steven MacLean
as to Rubber Formulations, Docket Entry No. 123; Utex's Motion to
Exclude Certain Technical Opinions of Rigoberto Advincula, Docket
Entry No. 131.
                                    -4-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 5 of 37



court's analysis of the pending motions for summary judgment; and,

as stated below, the court will consider the objections at trial.

                        II.   Standard of Review

     Summary judgment is authorized if the movant establishes that
there is no genuine dispute about any material fact and the law

entitles it to judgment.      Fed. R. Civ. P. 56(a).        Disputes about
material facts are      "genuine"   if the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2510 (1986). The
Supreme Court has interpreted the plain language of Rule 56(a) to
mandate the entry of summary judgment "after adequate time for
discovery and upon motion, against a party who fails to make a
showing sufficient to establish the existence of an element
essential to that party's case, and on which that party will bear
the burden of proof at trial."            Celotex Corp. v. Catrett, 106
S. Ct. 2548, 2552 (1986).        A party moving for summary judgment
"must 'demonstrate the absence of a genuine issue of material
fact,' but need not negate the elements of the nonmovant's case."
Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en
bane) (quoting Celotex, 106 s. Ct. at 2553).          If the moving party
meets this burden, Rule 56(c) requires the nonmovant to go beyond
the pleadings and show by affidavits, depositions, answers to
interrogatories, admissions on file, or other admissible evidence
that facts exist over which there is a genuine issue for trial.

                                    -5-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 6 of 37



Id.; see Bellard v. Gautreaux, 675 F.3d 454, 460 (5th Cir. 2012)

("[T]he evidence proffered by the plaintiff to satisfy his burden
of proof must be competent and admissible at trial.").                 " [T]he
nonmoving party's burden is not affected by the type of case;
summary       judgment is   appropriate in any case         'where critical

evidence is so weak or tenuous on an essential fact that it could
not support a judgment in favor of the nonmovant.'"               Little, 37
F.3d at 1075-76 (quoting Armstrong v. City of Dallas, 997 F.2d 62,
67 (5th Cir. 1993)).


                         III.   Patent Infringement

A.     The '691 Patent

       Utex alleges that Gardner's Redline header ring infringes

claim 10 of the '691 Patent.20        The contested portion of claim 10

is the limitation that the claimed header ring have "a layer of a
fabric reinforced elastomeric material covering at least the
forward facing portion of the radially inwardly extending first
annular portion and the axially extending second annular portion."21
The parties agree that this means a layer of fabric reinforced

elastomeric material covers at minimum an "L-shaped portion" of the

ring.22        The parties agree that "fabric reinforced elastomeric

      20
            Third Amended Complaint, Docket Entry No 74, p. 8 1 35.
       '691 Patent,
       21
                         Exhibit 7 to Defendants' MSJ,         Docket Entry
No. 139-7, p. 10.
      utex's MSJ Brief, Docket Entry No. 134, p. 10; Defendants'
      22

MSJ, Docket Entry No. 139, p. 15.
                                      -6-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 7 of 37




material" means an elastomeric material containing fabric for added
strength and that "fabric" means "any cloth or cloth-like structure
made by any technique such as knitting, weaving or felting of
fibers of [any kind] or any combination thereof. " 23            On February 7,
2019, the court issued a Markman order construing the terms "layer"

and "covering" in claim 10 according to their plain and ordinary
meaning. 24


B.     Anticipation

       Defendants and Utex seek summary judgment that claim 10 of the
'691 Patent is and is not, respectively, anticipated by prior art
as a matter of law.        The parties agree that there are no genuine
issues of material fact as to anticipation and argue only what
legal conclusion is required by the undisputed facts. 25               The issue
is whether prior art header rings constructed uniformly of fabric­

reinforced elastomeric material in the L-shaped portion anticipate
claim       l0's   limitation   of   "a    layer   of   fabric   of   reinforced
elastomeric material covering" that portion.




      Revised Exhibit A, Agreed and Disputed Terms, attached to
       23

Joint Motion to Submit Revised Exhibit A to Joint Claim
Construction and Prehearing Statement, Docket Entry No. 34-1, p. 1.
      Memorandum Opinion and Order ( "Markman Order") , Docket Entry
       24

No. 44, p. 15.
      Utex's MS..T Brief, Docket Entry No. 134, p. 6; Defendants'
       25

Response, Docket Entry No. 142, p. 10.
                                          -7-
      Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 8 of 37



        1.   The Prior Art Header Rings
        The prior art header ring in Figure 3 of the '691 Patent
("Figure      3")    is composed of two sections, one "of homogeneous
elastomeric material construction" and the other of "a fabric or
fiber reinforced material." 26         The ring in Figure     3    has the same

dimensions as the ring described in claim 10, including an L-shaped
portion that is in the "fabric or fiber reinforced material"
section. 27     One of Utex' s experts stated that he understood "that
the     'fiber or fabric'      reinforcement referenced by          [Figure    3]

encompasses short fibers, strands of flocked cotton, or chopped up
fabric dispersed randomly in an elastomeric material." 28
        Figure 1 of the '691 Patent ("Figure 1") depicts a prior art
header ring "made of a homogeneous elastomeric material" of the
same dimensions as that in claim 10.29             In the background section,
the '691 Patent states that header rings are "typically made of an

elastomeric         material            [either]     homogeneous    elastomeric
material or an elastomeric material containing layers of cloth or


       '691 Patent, Exhibit 7 to Defendants'
        26
                                                          MS,J, Docket Entry
No. 139-7, pp. 4, 7.
      Utex does not dispute that the dimensions of the Figure 3
        27

ring match those described in claim 10.
      Initial Expert Report of Vinod Sharma, P.E., CFSE Regardhg
        28
                                                                               •
Validity of U.S. Patent No. 9,534,691 ("Sharma Report"), Exhibit 12
to Defendants' MSJ, Docket Entry No. 139-12, p. 3 1 127.
       '691 Patent, Exhibit 7 to Defendants' MSJ, Docket Entry
        29

No. 139-7, p. 7. Utex does not dispute that the dimensions of the
Figure 1 ring match those described in claim 10.
                                       -8-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 9 of 37


other reinforcing type materials. 1130 Defendants argue that combined

with this statement,      Figure 1 discloses a header ring wholly

constructed of fabric-reinforced elastomeric material.31

     U.S. Patent No. 4,440,404 issued to Roach, et al. ("Roach")

describes a prior art header ring with the same dimensions as the

ring described in claim 10. 32     Roach is a patent for a header ring

"preferably constructed of a homogeneous elastomeric material .

[that]     does not include any nonhomogeneous materials,          such as

layers of cloth or other reinforcing type materials therein."33

Roach states that "[n]on-homogeneous materials could, however, be

used for the header ring." 34

     U.S. Patent No. 4,474,382 issued to Hjelsand             ("Hjelsand")

claims a prior art header ring of the same dimensions as the above

header rings.35     Hjelsand, like Roach and using almost the same

language, states that the header ring may be constructed from both

homogeneous and non-homogeneous elastomer.36



     30Id.

     31
          Defendants' Response, Docket Entry No. 142, pp. 19-20.
      U. s. Patent No. 4,440,404, Exhibit F to Utex' s MSJ Brief,
     32

Docket Entry No. 134-8, p. 7.    Utex does not dispute that the
dimensions of Roach match those described in claim 10.




      U.S. Patent No. 4,474,382, Exhibit K to Utex's MSJ Brief,
     35

Docket Entry No. 134-13, p. 5.


                                   -9-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 10 of 37



      U.S. Patent No. 2,819,102 issued to Horvath                   ("Horvath")

depicts a prior art packing ring that "may be rubber, plastic in
homogeneous form or may comprise rubber or rubber-like material,

plastic or the like reinforced by asbestos fibers, cotton fabric or
the   like."37        Horvath   is   a    "v"-shaped   pressure    ring   shaped
differently than the above header rings and those described in
claim 10, although Defendant argues it nonetheless meets the
dimensions disclosed in claim 10.38

      2.   Analysis
      Defendants argue that the prior art describes header rings
constructed      of     fabric-reinforced       elastomer    and     therefore
necessarily covered by a layer of fabric-reinforced elastomeric
material.39 Anticipation is a question of fact. Shatterproof Glass
Corp. v. Libbey-Ownes Ford Co., 758 F.2d 613, 619 (Fed. Cir. 1985).
It must be proven by clear and convincing evidence.                       In re

Cruciferous Sprout Litigation, 301 F.3d 1343, 1349                  (Fed. Cir.
2002).     To be entitled to summary judgment Utex must show that no
reasonable jury could find by clear and convincing evidence that



      U.S. Patent No. 2,819,102, Exhibit L to Utex's MSJ Brief,
      37

Docket Entry No. 134-14, p. 4.
      Compare id. Figs. 3-4 at p. 2, with '691 Patent, Exhibit 7
      38

to Defendants' MSJ, Docket Entry No. 139-7, Figs. 1, 3 at p. 4;
Figs. 5-6 at p. 5; Fig. 7 at p. 6; see Defendants' Response, Docket
Entry No. 142, pp. 20-21.
      Defendants' MSJ, Docket Entry No. 13 9, pp. 16-17; Defendants'
      39

Reply, Docket Entry No. 149, pp. 9-10.
                                         -10-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 11 of 37



the   claim   is   anticipated,    and     Defendants   must   show   that   a

reasonable jury must find that the claim is anticipated.

      "A patent is invalid for anticipation if a single prior art
reference discloses each and every limitation of the claimed
invention."    Schering Corp. v. Geneva Pharmaceuticals, 339 F.3d

1373, 1377 (Fed. Cir. 2003).       "Moreover, a prior art reference may
anticipate without disclosing a feature of the claimed invention if
that missing characteristic is necessarily present, or inherent, in
the single anticipating reference."          Id.   The meaning of a prior
art reference must be derived from the understanding of a person of
ordinary skill in the art.        Finisar Corp. v. DirecTV Group, Inc.,

523 F.3d 1323,     1336   (Fed. Cir. 2008).        Inherent anticipation,

however, may occur even where a person of ordinary skill in the art
at the time would not have recognized the inherent disclosure.
Schering, 339 F.3d at 1377.       While Defendants have not explicitly
referred to inherent anticipation, their argument that the prior
a.rt anticipates the patent despite not explicitly identifying the
covering layer relies upon the theory of inherent anticipation.
      The prior art shows that header rings with the same dimensions
as in claim 10 comprised of uniform fabric-reinforced elastomeric
material in the L-shaped region were known prior to the                  '691
Patent.   Utex does not dispute this.          Defendants argue that the
uniform construction of fabric-reinforced elastorneric material in
the L-shaped region in the prior art necessarily includes a "layer
of fabric of reinforced elastomeric material covering" that region

                                    -11-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 12 of 37


and therefore anticipates claim 10.       Utex responds that the prior

art cannot anticipate the claim because it does not disclose that

there was a "layer" "covering" the L-shaped region.          But prior art
may inherently anticipate claim limitations without expressly

disclosing them, even if a person of ordinary skill in the art
would not have recognized that inherent anticipation at the time of
the patent.       Schering,   339 F.3d at 1377.        If a header ring
comprising uniformly fabric-reinforced elastomeric material is
inherently covered by a layer of fabric-reinforced elastomeric
material, the prior art anticipates every limitation of claim 10.
If it is possible for such a uniform header ring to not have a
covering layer, then claim 10 has not been anticipated.          The issue
for the court is whether a reasonable jury, given the court's
instruction on how the claim should be construed, could find that
the prior header rings comprised uniformly of fabric-reinforced
elastomeric material are inherently covered by a layer of fiber­
reinforced elastomeric material.
     The court therefore turns to its construction of the patent.
At the Markman hearing the parties disputed the meaning of "layer"
and "cover," and the court held that those terms did not require
construction beyond their plain and ordinary meanings.40         The court
may not at this stage engage in further refinements to the meaning
of terms that were decided during claim construction.              See AFG
Industries, Inc. v. Cardinal IG Co., Inc., 375 F.3d 1367, 1372

     40
          Markman Order, Docket Entry No. 44, p. 15.
                                   -12-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 13 of 37


(Fed. Cir. 2004) (holding that the district court erred when it

further refined the term "layer" to decide a summary judgment

motion on infringement).          But the court may decide that there is no
genuine issue of material fact as to whether the prior art meets
the   plain      and   ordinary    meaning    of   the   terms   in   the   claim

limitation.       See Thorner v. Sony Computer Entertainment America
LLC, 669 F.3d 1362, 1369 (Fed. Cir. 2012).

      Utex argues that the prior art examples do not meet the
limitation in claim 10 because they lack "layers of cloth" and do
not teach a specific orientation of that cloth. 41 But claim 10 does
not require       "layers of cloth"       or a specific orientation;          it
requires only a layer of fabric-reinforced elastomeric material.
Because Utex's proposed meaning is outside the bounds of the plain
and ordinary meaning of the limitation, it is an inappropriate

attempt to argue a new construction for the claim.
      Defendants argue that the court's claim construction means
that uniformly constructed header rings are covered by a layer of
what they are constructed of.           However, Defendants read too much
into the court's statement in the Markman Order that "[c]laim 10 of
the '610 Patent does not require the 'layer of fabric reinforced
elastomeric material' to be 'discrete' from anything, including the
rest of the resilient body. " 42          That statement t..;as made in the



      4
       1   Utex's MSJ Brief, Docket Entry No. 134, pp. 12, 15-16, 20, 24.
      42
           Markman Order, Docket Entry No. 44, p. 10.
                                       -13-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 14 of 37



context of rejecting Defendants' specific proposed construction of

"layer" and adopting the plain and ordinary meaning.43             When the
court rejected Defendants' proposed construction of "layer," it did
not hold that the claim's limitation necessarily included header
rings of uniform fabric-reinforced construction.            It merely held
that further construction of "layer" would not add clarity to the

term or the claim.44       In other words, the court held it need not
further construe the term because whether a header ring made of
fabric-reinforced elastomeric material is covered by a layer of
such material should be clear to the fact-finder from the plain and
ordinary meaning of the words.
     A term given its plain and ordinary meaning is construed to
mean what a person of ordinary skill in the art would understand it
after     reading   the   entire   patent.    Wisconsin   Alumni   Research
Foundation v. Apple Inc., 905 F.3d 1341, 1348 (Fed. Cir. 2018).
Parties may introduce evidence as to the plain and ordinary meaning
of terms not construed by the court as long as it does not amount

to arguing claim construction to the jury.                MediaTek inc. v.
Freescale     Semiconductor,   Inc.,   Case    No.   11-cv-5341-YGR,   2014
WL 971765 at *4 (N.D. Cal. March 5, 2014) (citing Apple, Inc. v.
Samsung Electronics Co. 1 Ltd., 12-CV-00630-LHK, 2014 WL 660857, at
*3 (N.D. Cal. Feb. 20, 2014)).         But neither party has pointed to



    43
          See id.
     44
          Id. at 11.
                                    -14-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 15 of 37



any evidence in the record of what a person of ordinary skill in

the art would understand the terms "layer" and "cover" to mean
after     reading   the   patent.    Instead,    they   point   to   expert
constructions of the entire limitation. For example, two of Utex's
experts opine that any header ring with fabric-reinforced elastomer

present in the L-shaped region would meet claim 10 limitations
without explaining how they understand that to mean there is
necessarily a covering layer.45       Because such sweeping statements
enter the realm of claim construction and could not be presented to
a jury, the court assigns them no evidentiary weight.
     The court concludes that, given a plain and ordinary meaning
instruction for "layer" and "covering," no reasonable jury could
decide that a header ring comprised of one uniform type or
combination of material in the L-shaped region is inherently or
necessarily covered by a layer of that same material.46         Otherwise,
the term "layer" in the claim would have no meaning.             The claim
states that it is limited to header rings that are comprised of a
layer of fabric-reinforced elastomeric material over at least the
L-shaped region, which is necessarily a more limited set than all


      Deposition of Robert Ash, Exhibit 3 to Defendant's Response,
     45

Docket Entry No. 142-3, pp. 10-11; Videotaped Oral Deposition of
Steven B. MacLean, Ph.D., P.E., Exhibit 8 to Defendants' MSJ,
Docket Entry No. 142-8, p. 5.
      A rough analogy illustrates this point: In common parlance,
     46

a candy bar made of 100% chocolate (e.g., a Hershey bar) would not
be said to be covered by a layer of chocolate. It would therefore
not anticipate a candy bar with a chocolate layer over nougat
(e.g., a 3 Musketeers bar).
                                    -15-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 16 of 37



header rings with fabric-reinforced elastomeric material in the

L-shaped region. 47     See Wisconsin Alumni, 905 F.3d at 1348 ("Giving
a term its plain and ordinary meaning does not leave the term
devoid of any meaning whatsoever.").              No reasonable jury could
conclude a person of ordinary skill in the art would understand any
prior art header rings made of fabric-reinforced elastomeric

material necessarily had a layer of that material covering the
L-shaped region.

       Defendants rely on this theory for each example of prior art
they contend anticipates claim 10, all of which therefore fail as
a matter of law. Accordingly, Defendants' MSJ will be denied, and
Utex's MSJ on anticipation will be granted.


C.     Doctrine of Equivalents

       Defendants also seek summary judgment that Utex may not rely
on the doctrine of equivalents to prove infringement of the '691
Patent      because   the   presence    of    fabric   in   the   elastomer    is
equivalent to a layer of fabric-reinforced elastomeric material. 48
The doctrine of equivalents allows a finding of patent infringement
where the accused product contains every claim element or its


      "Comprising" is an open transition phrase that includes
       47

devices that employ additional,      unrecited elements.      AFG
Industries, Inc. v. Cardinal IG Co., Inc., 239 F.3d 1239, 1244-45
(Fed. Cir. 2001). Rings comprising fabric-reinforced elastomeric
material would be any ring with such material; rings comprising a
layer of that material must be a more limited subset.
      Defendants' MSJ, Docket Entry No. 139, p. 19 (citing MacLean
       48

Patent Report, Exhibit 6 to Defendants' MSJ, Docket Entry
No. 139-6, pp. 7-8 11122-27).
                                       -16-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 17 of 37



equivalent. Marquip, Inc. v. Fosber America, Inc., 198 F.3d 1363,
1366 (Fed. Cir. 1999).           The accused product's equivalence to a
claimed element means the difference is "'insubstantial' to one of
ordinary skill in the art."            Id. (quoting Warner-Jenkinson Co. v.
Hilton Davis Chem. Co., 117 S. Ct. 1040, 1054 (1997)).                 But "[t]he
doctrine of equivalents cannot be applied to encompass the prior
art."        Gemalto S.A. v. HTC Corp., 754 F.3d 1364, 1374 (Fed. Cir.
2014).       Otherwise, the patentee could extend the patent's coverage

beyond what could have been obtained from the Patent and Trademark
Office using literal claims.           Marquip, 198 F.3d at 1367.
        Defendants' argument echoes            their    anticipation argument:
Because the prior art discloses that header rings may be composed
of fabric-reinforced elastomeric material, the Redline header ring
cannot be found to have the equivalent of "layers of fabric­
reinforced elastomeric material" simply because it contains fabric-

reinforced elastomer.        The court agrees with this argument, but
Defendants misstate Utex's theory of equivalency.
        Otex's    expert,   Steven      MacLean,       reported   a   theory   of
equivalence       limited   to   the    possibility      that   the   fact-finder
determines the Redline header ring is only partially covered by a
layer in the L-shaped region.            In that case, he opines that the
partial coverage would be equivalent to the full coverage stated in
the claim. 49     MacLean gave no opinion as to a theory of equivalence



      MacLean Patent Report, Exhibit 6 to Defendants' MSJ, Docket
        49

Entry No. 139-6, p. 7 1 124.
                                        -17-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 18 of 37



should the fact-finder determine the Gardner Redline ring lacks any

layer of fabric-reinforced elastomer.            Defendants point to no
argument by Otex or its experts that the mere presence of fabric­
reinforced elastomer is the equivalent of a covering layer of

fabric-reinforced elastomer.        Otex disclaims any such argument. 50
        Analysis of whether an equivalency ensnares prior art requires
(1) a hypothetical claim that literally covers the accused device
and (2) a comparison of the prior art to the hypothetical claim.
MacLean's theory of equivalence was limited to the assumption that
Gardner's Redline ring has a layer of fabric-reinforced elastomeric
material that only partially covers the L-shaped region. 51             The
hypothetical claim, then, would be for a header ring partially
covered by a layer of fabric-reinforced elastomeric material in the

L- shaped region.       As the court explained above,      the prior art
demonstrates     that     header   rings   comprising   fabric-reinforced
elastomer were known when the '591 patent was filed but they did
not inherently or necessarily disclose that they were covered by a
layer     of   fiber-reinforced    elastomeric   material.       MacLean's
equivalency theory is not foreclosed as a matter of law by the
prior art because it still relies on the presence of at least a
partially      covering    layer   of   fabric-reinforcing     elastomeric


      See Otex's Response, Docket Entry No. 14 8, p. 14 ( "Otex does
     50

not contend the 'flocked' fabric from the prior art is equivalent
to [claim lO's] layer of fabric.").
      MacLean Patent Report, Exhibit 6 to Defendants' MSJ, Docket
     51

Entry No. 139-6, p. 7 1 124.
                                    -18-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 19 of 37



material.        Accordingly, Defendants' MSJ will be denied on this
point.


D.     Evidence of Lost Profits

       Defendants seek summary judgment that there are no lost
profits damages for patent infringement. 52                  "To recover lost
profits,        the   patent    owner    must    show    'causation   in   fact,'
establishing that 'but for' the infringement, he would have made
additional profits."            Grain Processing Corp. v. American Maize-
Products Co., 185 F.3d 1341, 1349 (Fed. Cir. 1999) (quoting King
Instruments Corp. v. Perego, 65 F.3d 941, 952 (Fed. Cir. 1995)).
The patent owner has the burden of proof to show a reasonable

probability that asserted lost sales would have occurred but for
the infringement.         Id.    To do so, the patent owner must establish
that possible alternatives to the infringing product were not

acceptable or available.           See Zygo Corp. v. Wyko Corp., 79 F.3d

1563, 1571 (Fed. Cir. 1996) (holding that the plaintiff patent­
holder bore the burden of demonstrating that a possible alternative
was not available or acceptable).                 Gardner has also considered
using a "TPU header ring," an alternative header ring composed of
thermoplastic         polyurethane      that    lacks   fabric   reinforcement.53
Defendants argue that Utex has not provided evidence that the TPU


       52
            Defendants' MSJ, Docket Entry No. 139, pp. 29-30.
      Expert Report of Dr. Benton Baugh ( "Baugh Report"), Exhibit 8
       53

to Defendants' MSJ, Docket Entry No. 139-8, p. 9.
                                         -19-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 20 of 37



header ring was an unavailable or unacceptable alternative to the

XLH header ring.54
       "[P]roducts lacking the advantages of the patented invention
'can hardly be termed a substitute acceptable to the customer who
wants those advantages.'"              Presidio Components, Inc. v. American

Technical Ceramics Corp.,              702 F.3d 1351, 1361 (Fed. Cir. 2012)
(quoting TWM Manufacturing Co. v. Dura Corp., 789 F.2d 895, 901
(Fed. Cir. 1986)).          Utex's expert, Steven MacLean, stated that the
service life of the TPU header ring is "significantly less than
that        of   a    fabric-reinforced       header   ring"   and   that   fabric­
reinforcement multiplies the life of an elastomer header ring
roughly tenfold.55           MacLean further stated that service life is

critically           important   to    customers.56      Defendants    argue   that
MacLean's testimony is conclusory, but it is corroborated by other
evidence in the record.               An   eTI'.ail sent by Troy Wiegand reflects
that Gardner chose a header ring with fabric reinforcement over one
without because Gardner recognized the superior performance.57
Because Gardner never produced a packing assembly with the TPU
header ring beyond the prototype stage, no customer has purchased


       54
            Defendants' MSJ, Docket Entry No. 139, pp. 29-32.
      MacLean Patent Report, Exhibit Bl to Utex's Response, Docket
       55

Entry No. 148-5, p. 83 1 187; MacLean Depositio�, Exhibit 14 to
Utex's Response, Docket Entry No. 148-25, pp. 3-4.
       56
            Id. at 3.
      Email from Troy Wiegan, Exhibit 43 to Utex's P.esponse. Docket
       57

Entry No. 148-51, p. 2.
                                            -20-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 21 of 37



one. 58     This evidence is sufficient to establish a genuine issue of

material fact as to the acceptability of the TPU header ring as an
alternative to any fabric-reinforced header ring, including Utex's
XLH header ring. 59        Accordingly, Defendants are not entitled to
summary judgment on patent-infringement lost profits.


                         IV.    Theft of Trade Secrets

      Utex asserts claims against Defendants under the Federal
Defend Trade Secrets Act            ( "DTSA") and the Texas Uniform Trade

Secrets Act        ( "TUTSA"). 60    In general,   Utex's theory is that

Defendant Troy Wiegand stole trade secrets when he moved from Utex
to Gardner, including but not limited to secrets related to the

production of Utex's fabric-reinforced elastomer header rings.
Defendants seek summary judgment that the manufacturing process for
Utex's SuperGold header rings are not trade secrets because they


      Deposition of Vincent A. Thomas, Exhibit 19 to Utex's
      58

Response, Docket Entry No. 148-30, p. 3; Deposition of Gardner
through Randy Clark ( "Clark Deposition"), Exhibit 16 to Utex' s
Response, Docket Entry No. 148-27, p. 5.
       Defendants point to Gardner's testing of the TPU header ring,
      59

which they argue shows that it in fact had better performance than
the XLH header ring, but when considered with the other evidence,
those tests only show that there is a fact issue to be decided at
trial.   See Baugh Report, Exhibit 8 to Defendants' MSJ, Docket
Entry No. 139-8, pp. 9-10 1 224 (concluding Gardner's test can be
relied on to show the TPU header ring had similar. performance to
the XLH header ring); Mc1.cLean Patent Report, Exhibit 6 to
Defendants' MSJ, Docket Entry No. 139-6, p. 10 1 189 (ccncluding
Gardner's test is not reliable· because it "does not attempt to
simulate or replicate field conditions").
      60
           Third. Amended Complaint, Docket Entry No. ·; 4, pp. 10, 14.
                                       -21-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 22 of 37



are not secret and that Utex has not identified any other alleged

trade secret with sufficient particularity.


A.     The SuperGold Header Ring Manufacturing Process

       Utex's expert, Steven MacLean, identified the manufacturing
process of one of Utex's products, the SuperGold pressure ring, as
a trade secret.       MacLean testified that the series of particular
steps used to produce the SuperGold rings were not known to the
public.61       MacLean conceded, however, that each of those steps,
separately, involved techniques or data points that were publically

known.62 Utex argues that its entire set of combined techniques and
steps to produce the SuperGold ring is secret.              Defendants argue
that there is no evidence that either the overall combined process
or any individual steps are trade secrets.
       To prove misappropriation of trade secrets a plaintiff must
establish that the information taken is a trade secret.                  Tewari

De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C., 537 F.3d 604,
610 (5th Cir. 2011).       To determine whether informaticn is a trade

secret under TUTSA courts typically apply the standards the Texas
Supreme Court developed for older common law trade secret claims.
�,          GlobeRanger Corporation v. Software AG United States of

       61
      �,     MacLean Deposition, Exhibit 14 to Utex's Response,
Docket Entry No. 148-25, p. 5        (helical winding), p. 10
(calendering)
      Id. at 9 (helical winding),
       62
                                             10   (calendering),    14    (bias
cutting) and (hydraulic seaming).
                                     -2.2-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 23 of 37



America, Inc., 836 F.3d 477, 492 (5th Cir. 2016) (citing In re

Bass, 113 S.W.3d 735, 739 (Tex. 2003));_ Miner, Ltd. v. Anguiano,

383 F. Supp. 3d 682, 703 (W.D. Tex. 2019) (same).         The six factors

to determine whether a plaintiff's information is a trade secret

under Texas law are:
     (1) the extent to which the information is known outside
     of his business;
     (2) the extent to which it is known by employees and
     others involved in his business;
     (3) the extent of the measures taken by him to guard the
     secrecy of the information;
     (4) the value of the information to him and to his
     competitors;
     (5) the amount of effort or money expended by him in
     developing the information; [and]
     (6) the ease or difficulty with which the information
     could be properly acquired or duplicated by others.

In re Bass, 113 S.W.3d at 739.       The definition of a trade secret

under the DTSA and TUTSA are identical.       18 U.S.C. § 1839(3); Tex.
Civ. Prac. & Rem. Code § 134A.002(6).
     As an initial matter, the court rejects Defendants' argument
that the SuperGold production process cannot be a trade secret
because each individual step is itself not a trade secret.             Both
statutes expressly state that a "formula                    process,   [or]
procedure" may be a trade secret."       18 U.S.C. § 1839(3); Tex. Civ.
Prac. & Rem. Code § 134A.002(6).         A combination of known methods
into a new process or procedure may be a protectable trade secret.

                                  -23-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 24 of 37



See Metallurgical Industries Inc. v. Fourtek, Inc., 790 F.2d 1195,
1202 (5th Cir. 1986) (quoting with approval Water Services, Inc. v.
Tesco Chemicals, 410 F.2d 163, 173 (5th Cir. 1969) and Ventura
Manufacturing Co. v. Locke, 454 S.W.2d 431, 434 (Tex. Civ. App. -

San Antonio, 1970, no writ)).         Utex states that it does not claim

the individual steps to produce its SuperGold rings as trade

secrets; it only claims the overall process.63           The only specific

aspects of the process that Utex claims as trade secrets are the
details and use of a machine in the process and the time and
temperature to cure the ring. 64
     Utex      bears   the   burden    of    showing   that   the   combined
manufacturing process and the machine used are trade secrets.            See
Tewari De-Ox Systems, 637 F.3d at 610.            Utex points to evidence
that Wiegand copied Utex's information before moving to Gardner and
an expert opinion that Gardner could not have created the competing
product so quickly without that information.65         This evidence could
support an inference that the information taken was a trade secret
because it shows that the information is not available elsewhere.



     63
          Utex's Response, Docket Entry No. 148, p. 18.
     64
          Id. at 18, 21.
      Videotaped Oral Deposition of Troy Wiegand, Ph.D. ("Wiegand
     65

Deposition"), Exhibit 4 to Utex's Response, Docket Entry No. 148-
15, pp. 3-6; Initial Expert Report of Steven MacLean, Ph.D., P.E.
Regarding Tra.d.e Secret Misappropriation and Unfair Competition
("MacLean Trade Secret Report"), Exhibit B-2 to Utex's Response,
Docket Entry No. 148-6, p. 92 1 181.
                                      -24-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 25 of 37



See 360 Mortgage Group, LLC v. Homebridge Financial Services, Inc.,

2016 WL 900577, at *4 (W.D. Tex. March 2, 2016)           (finding that an
employee copying information before her employment ended suggested
that the information was not readily available elsewhere;.               But
Utex has pointed to no evidence that the information taken by

Wiegand contained the overall SuperGold ring manufacturing process
or details about the ma.chine used during the process.             Nor does
Utex point to any other evidence to affirmatively show that the
overall process or details of the machine are trade secrets.                 It
cites MacLean's deposition testimony, but MacLea;i's opinion that
the overall manufacturing process is a trade secret is not
supported by any evidence and therefore does net create a fact
issue. 66   Because Utex points to no evidence that would establish
there is at least a genuine issue of material fact that the overall
manufacturing process is a trade secret, and because Utex agrees
that each individual step is not a trade secret, Defendants are
entitled to summary judgment that the manufacturing steps and
combined manufacturing process are not trade secrets.           See Little,
37 F.3d at 1075.
      There is, however, a genuine issue of material fa.ct as to
whether the specific details of Utex's cure time and tempera.tt.:.res



      See MacLean Deposition, Exhibit 14 to Utex's Response, Docket
      66

Entry No. 148-25, pp. 5, 6, 9-10; MacLean Trade Secret Report,
Exhibit B-2 to Utex's Response, Docket Entry No. 148-6, PF· 39-40
,, 77-78.
                                   -25-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 26 of 37



are trade secrets.        Utex's expert, Steven MacLean, opines that the
information is a secret because finding the optimal time and
temperature for a given rubber compound requires time-consu�ing
testing. 67      Utex points to an email in which Wiegand suggested the

Utex curing temperatures as a starting point in a conversation with
a rubber lab.68           Wiegand's suggested range of twenty degrees
Fahrenheit is much narrower than the eighty-degree range that the
rubber lab recommended, which supports MacLean's view that knowing
the SuperGold cure times could have allowed Gardner to more quickly
identify the correct cure time and temperature and develop a
competing       product   than   otherwise   would   have   been   possible. 69
Gardner's expert, Rigoberto Advincula, opines that it is known in
the literature that rubber cure times and temperatures may be

calculated by a formula. 70       He does not, however, conclusively show

that Utex's cure formula was calculable; instead he points to

similar rubber formulas that have similar known curing times.71

Because there is a genuine issue of material fact as to whether the


      MacLean Trade Secret Report, Exhibit B-2 to Utex's Response,
     67

Docket Entry No. 148-6, p. 77 1142, pp. 91-92 1 :80.
      Email Conversation of Troy Wiegand and W-3.yne Vanderhoof,
     68

Exhibit 44 to Utex's Response, Docket Entry No. 148-52, pp. 2-3.
      Id. ; MacLean Trade Secret Report, Exhibit B- 2 to Utex's
     69

Response, Docket Entry No. l48-6, p. 92 1 181.
      Expert Report of Rigoberto Advincula, Ph.D., Exhibit 23 to
     70

Defendants' MSJ, Docket Entry No. 139-23, p. 5.
     71   Id.

                                     -26-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 27 of 37



precise curing time and temperature of the SuperGold rings were a

trade secret, Defendants are not entitled to summary judgment on
this claim.


B.     Other Trade Secrets

       Utex has identified eight other types of information as trade

secrets that Defendants seek summary judgment against. 72                        Those
categories are:
        (1)    mixing instructions used in operating mixers that
               create the rubber compounds,
        (2)    vendors from which the [] fabric is obtained .        •   •   I



        (3)    methods and systems for packaging the packing
               assemblies for storage and shipment,

        (4)    customer lists, customer information,

        (5)    manufacturing data, cost of production,
        (6)    sales data,

        (7)    budget information related to Utex products,         [and]

        (8)    results from tests of Utex's rubber compounds. 73

Defendants argue that these categories of information are too broad
to permit analysis as to whether they are trade secrets. 74
       In order to prove that something is a trade secret,                        the
plaintiff's definition of the trade secret cannot be too vague or


       72
            Defendants' MSJ, Docket Entry No. 139, p. 21-22.
      Id., see also Utex's Supplemental and Amended Objections and
       73

Responses to Defendant's First Set of Interrogatories (Nos. 1-4,
6-8, 11, 14 and 15), Exhibit 14 to Defendants' MSJ, Docket Entry
No. 139-14, pp. 4-7.
       74
            Defendants' MSJ, Docket Entry No. 139, pp. 21-22.
                                      -27-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 28 of 37



inclusive.       See IDX Systems Corp. v. Epic Systems Corp., 285 F.3d

581, 583 (7th Cir. 2002).             But "Texas law does not require great
detail in the definition of a trade secret."                GlobeRanger Corp.,
836 F.3d at 501.              It is enough for a plaintiff to "identify
specific groupings of information that contain trade secrets,

identify the types of trade secrets contained in the groupings, and

explain how the alleged trade secrets were maintained and treated

as trade secrets."             Vianet Group PLC v. Tap Acquisition.          Inc.,

Civil Action No. 3:14-CV-3601-B, 2016 WL 4368302, at *20 (N.D. Tex.

Aug. 16, 2016 } .       The court concludes that these eight categories
are sufficiently specific to identify the types of information and
possible trade secrets within.                   That the details of       Utex's
manufacturing materials, processes, and ingredients may contain
trade secrets is self-evident, and it is well established that
customer information and sales data may be trade secrets.
Castle    &   Co. v. Byrne, 123 F. Supp. 3d 895, 902 (S.D. Tex. 2015).
The court must therefore address whether there is at least a
genuine issue of material fact as to whether the information
contains trade secrets.
     Utex       again       points   to   evidence   that   Wiegand   took     the
information with him when he went to Gardner and used it there.
Utex attempted to protect itself by having its employees, including
Wiegand,       sign     a    non-disclosure      agreement.75    Wiegand     took


      MacLean Trade Secret Report, Exhibit B-2 to Utex's Response,
     75

Docket Entry No. 148-6, p. 48 1 97; Declaration of Mark Naedler
                                                    (continued...)
                                          -28-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 29 of 37


information from Utex when he departed,               including the mixing

instructions, results from tests on Utex's rubber compounds, and
Utex's customer information. 76          Unlike with the manufacturing
processes discussed above, there is specific evidence that Wiegand

took        this   information. 77   Wiegand   also   acquired   backlogged
manufacturing data, costs of production, and budget information

related to Utex's products just before leaving Utex. 78            There is
some evidence Wiegand took photographs of Utex's facilities on his
personal devices, which may have included Utex's packaging methods
and processes. 79       Emails suggest that Wiegand's knowledge of Utex's
production methods led to Gardner's use of the same cloth vendor. 80


        ( •••continued)
       75

( "Naedler Declaration"), Exhibit D to Utex's Response, Docket Entry
No. 148-10, p. 2 1 4.
      See Jones Report, Exhibit C-1 to Utex's Response, Docket
       7
        6
Entry No. 148-8, pp. 5, 13-14, 19-29 (concluding Wiegand kept files
on Utex's rubber formulations, mixing instructions, and in file
folders titled "Schlumberger" and "Halliburton Eng-Serv" after he
departed).
       77Id.


      Email Conversation of Troy Wiegand and Mike Vacek and
       78

Attachments, Exhibit 35 to Utex's Response, Docket Entry No. 148-
45, pp. 2-5.
     79 See Wiegand Deposition, Exhibit 4 to Utex's Response, Docket
Entry No. 148-15, pp. 96, 98-99 (testifying that it was not unusual
for him to take pictures of the Utex facilities and that Utex's
packing assemblies had been interesting to him); see also MacLean
Trade Secret Report, Exhibit B-2 to Utex's Response, Docket Entry
No. 148-6, p. 48 1 97.
      See Email Conversation of Troy Wiegand, Arun Chandrasekaran,
       80

and Neal Spence, Exhibit 26 to Utex's Response, Docket Entry
No. 148-37, p. 2.
                                     -29-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 30 of 37



Utex's director of engineering, Mark Naedler, stated that Utex has
security protocols such as restricted access and electronic locks
to protect this information from the public. 81         This evidence shows
a genuine issue of material fact as to whether the eight claimed
categories of information contained trade secrets.            Accordingly,

Defendants are not entitled to summary judgment as to these claimed
trade secrets.


                          V.   Other State Law Claims

     Defendants also seek summary judgment on Utex's Texas state
law claims for tortious interference with a contract and unfair
competition.        Utex's tortious interference claim is based on its
theory that Gardner induced Wiegand to breach his non-disclosure
agreement      by     providing    Gardner   with   Utex's    confidential
information. 82      Its unfair competition claim is based generally on
Gardner's alleged use of confidential information and trade secrets
to gain a special advantage in competing with Utex. 83 But an unfair
competition claim must be premised on the commission of another
independent tort or illegal conduct.           Taylor Publishing Co. v.
Jostens, Inc., 216 F.3d 465, 486 (5th Cir. 2000).            Utex's unfair
competition claim is better understood as encompassing three


      Naedler Declaration, Exhibit D to Utex's Response, Docket
     81

Entry No. 148-10, pp. 2-3 11 2-4.
     82
          Third Amended Complaint, Docket Entry No. 74, pp. 17-18.
     83
          Id. at 18-19.
                                     -30-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 31 of 37



separate theories of liability: Unfair competition by (1) misappro­

priation,       (2) misappropriation of trade secrets, and (3) tortious
interference with a contract. Defendants contend that these claims
are preempted by federal copyright and patent law and that Utex has
no evidence to support its alleged lost profits damages for these

claims. 84


A.     Federal Preemption

       Federal copyright law preempts state law claims if (1) "the
intellectual property at issue is within the subject matter of
copyright" and (2) the state law claim "protects rights in that
property that are equivalent to any of the exclusive rights within
the general scope of copyright."                 Ultraflo Corp. v. Pelican Tank

Parts,       Inc.,   845 F.3d 652,        656    (5th Cir.    2017).   An unfair

competition by misappropriation claim is preempted by the Copyright
Act when the alleged misappropriation is of "original works of
authorship fixed in a tangible medium of expression."                     Motion
Medical Technologies         I   L.L. C. v. Thermotek    I   Inc., 875 F.3d 765,
774-75 (5th Cir. 2017)            Unfair competition by misappropriation of
trade secrets,        by contrast, is not so preempted because such a
claim requires wrongful conduct beyond "mere reproduction."               Id. at
775 (quoting GlobeRanger, 836 F.3d at 488).
       Because       Utex   relies   on    alleged    misappropriation   of   the
information within documents, photographs, and electronic files -


       84
            Defendants' MSJ, Docket Entry No. 139, pp. 27-28, 32.
                                          -31-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 32 of 37



fixed, original works of authorship - its unfair competition by

misappropriation claim is preempted by the Copyright Act, but its
claim specifically depending on misappropriation of trade secrets
is not. Utex's tortious interference claims likewise are not pre­
empted because they require the additional element that Gardner

induced a third party (here, Troy Wiegand) to breach a confidential
or contractual relationship. See GlobeRanger, 836 F.3d at 488; M-I
LLC v. Stelly, 733 F. Supp. 2d 759, 788 (S.D. Tex. 2010).

     Nor does federal patent law preempt state law claims based on
contractual obligations or unpatented trade secrets.           See Kewanee
Oil Co. v. Bicron Corp., 94 S. Ct. 1879, 1891 (1974) (holding the

Patent Act does not preempt state trade secret laws); Aronson v.
Quick Point Pencil Co., 99 S. Ct. 1096, 1101 (1979) (holding the
Patent Act did not prevent enforcement of a non-disclosure contract

involving an invention).       Utex's state law claims for tortious
misappropriation of trade secrets, tortious interference with a
contract,   and   its   related   unfair   competition    claim   are   not
preempted by federal patent law.
     The case relied on by Defendants demonstrates the limited
nature of federal patent preemption.           In   Thermotek the     Fifth
Circuit's holding of preemption was limited to a state law claim
based on "an unpatented utilitarian or design conception which has
been freely disclosed by its author to the public at large." 875
F.3d at 778 (quoting Bonito Boats, Inc. v. Thunder Craft Boats,
Inc., 109 S. Ct. 971, 980 (1989)).         The Patent Act requires that

                                  -32-
     Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 33 of 37


the public be permitted to freely enjoy such designs unless they

are patented, which requires fulfillment of strict conditions and

offers only temporary protection.            See id.     Federal patent law
barred     plaintiff's     unfair    competition     claim     based   on      the
defendant's use of its products because the plaintiff had freely
given them to the defendant and alleged no element of fraud or

dishonesty.       Id.   That case is distinguishable from this action
where the allegedly confidential designs and processes were not
disclosed to Gardner or the public, and Gardner is alleged to have
obtained that information by subverting Wiegand's contractual and
confidential relationships with Utex.            Defendants' argument that
patent law preempts Utex's misappropriation of trade secrets claim,
tortious interference with a contract claim, and related unfair
competition claim therefore lacks merit.            Defendants are entitled
only to summary judgment on Utex's unfair competition claim to the
extent it is based on simple misappropriation.


B.     Evidence of Lost Profits

       Defendants argue that there is no evidence to support lost
profit damages based on Utex's state law claims.             "Recovery of lost
profits does not require that the loss be susceptible to exact
calculation."      Szczepanik v. First Southern Trust Co., 883 S.W.2d
648, 649 (Tex. 1994).       But "[t]he amount of the loss must be shown
by competent evidence with reasonable certainty."                           This
inquiry is fact intensive.                   "At a minimum,       opinions or
estimates of lost profits must be based on objective facts,

                                      -33-
   Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 34 of 37



figures, or data from which the amount of lost profits may be
ascertained."          Id.   (quoting Holt Atherton Industries,     Inc. V.
Heine, 835 S.W.2d 80, 84 (Tex. 1992)).         "Texas law recognizes that
for enterprises with a record of profitability, records of past

profits, with other relevant facts and circumstances, may support
a finding of lost profits."           Meaux Surface Protection,     Inc. v.
Fogleman, 607 F.3d 161, 171           (5th Cir. 2010)   (citing Southwest
Battery Corp. v. Owen, 115 S.W.2d 1097, 1098-99 (Tex. 1938)).
     Utex points to Alan Ratliff's expert report on damages and
contends it establishes a sufficient basis for calculating lost
profits for both its tortious interference and unfair competition
claims. Ratliff opines that Utex offered the only high-performance

packing assembly on the market before Gardner developed its
competing product, and that Gardner's sales were therefore at

Utex's expense.85            Ratliff calculated that if Utex had sold
additional XLH Packing Assemblies equal to the number of Redline
Packing Assemblies sold by Gardner - 169,034 - it would have netted
an additional profit of $24,693,310. 86         His calculation includes
Utex's fixed and incremental costs and estimates a gross profit
rate of 65%. 87    He justified his conclusion that Utex would have
sold additional XLH Packing Assemblies for each Redline Packing


      Ratliff Report, Exhibit A-1 to Utex's Response, Docket Entry
     85

No. 148-3, pp. 17-19.
     86
          Id. at 61.


                                      -34-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 35 of 37



Assembly not sold based on tne high demand for the products, the
unavailability of any alternatives, and Utex's capacity to have
sold and marketed additional units.88
     Defendants argue that this evidence is insufficient because it
is neither the "before-and-after" method nor the "yardstick" method

generally used to calculate lost profits.89 This misstates the rule
followed by Texas courts, which only requires that lost profits
must be proven "with reasonable certainty" by "objective facts,
figures, or data."        Szczepanik, 883 S.W.2d at 649. Defendants cite
no Texas case holding that only the before-and-after or yardstick

tests are acceptable.        The yardstick and before-and-after methods
are typically used in federal antitrust cases, and even there they

are not the only method permitted.          Eleven Line, Inc. v. North
Texas State Soccer Association, Inc., 213 F.3d 198, 207 (5th Cir.
2000).
     The court concludes that the data and calculations provided by
Ratliff sufficiently rely on objective facts, figures, and data
such that they may prove Utex's lost profits with reasonable
certainty.     It is not disputed that Utex's XLH header rings had an
established record of profitability and for a time were the only
product of their kind on the market, and in these circumstances
lost profits can be reasonably determined.        See Fogleman, 607 F.3d


     88
          Id. at 23-28.
     89
          Defendants' MSJ, Docket Entry No. 139, p. 32.
                                     -35-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 36 of 37



at 171.     Defendants,          accordingly,    are not entitled to summary

judgment on Utex's state law claims on the basis that there is no
evidence of lost profits damages.


              VI.     Motions to Exclude Expert Opinions

     Also pending before the court are motions to exclude expert

opinions of Benton Baugh, Vincent A. Thomas, Alan Ratliff, Steven
MacLean, and Rigoberto Advincula. 90 The court's practice is to rule
on motions to exclude expert testimony during trial because experts
frequently modify their opinions,                and at trial counsel often
establish   more     extensive        predicates    for    experts'     testimony.
Moreover, the context in which the testimony is offered is often
necessary to rule on such issues.                 The motions to exclude and
strike the expert opinions will therefore be denied.


                          VII.     Conclusions and Order

     For the reasons explained above, Defendants Gardner Inc. 's and
Dr. Troy Wiegand's Motion for Summary Judgment on Multiple Grounds

(Docket   Entry     No.     139)     is   GRANTED   as    to   Utex's    SuperGold

manufacturing process trade secret status and Utex's state law



      Utex's Motion to Exclude Benton Baugh's Expert Testimony
     90

Regarding Patent Value, Docket Entry No. 116; Utex's Motion to
Exclude Certain Opinions of Defendants' Damages Expert Vincent A.
Thomas, Docket Entry No. 119; Defendants' Motion to Exclude Damages
Opinions of Alan Ratliff and Head Start Opinions of Steven MacLean
as to Rubber Formulations, Docket Entry No. 123; Utex's Motion to
Exclude Certain Technical Opinions of Rigoberto Advincula, Docket
Entry No. 131.
                                          -36-
  Case 4:18-cv-01254 Document 152 Filed on 02/21/20 in TXSD Page 37 of 37



claim for unfair competition based on misappropriation,             and is

DENIED as to all other issues and claims.               Otex's Motion for

Summary Judgment that the '691 Patent Is Not Anticipated (Docket

Entry No. 133) is GRANTED.     Utex's Motion to Exclude Benton Baugh's

Expert Testimony Regarding Patent Value (Docket Entry No. 116),

Utex's Motion to Exclude Certain Opinions of Defendants' Damages
Expert Vincent A. Thomas (Docket Entry No. 119), Defendants' Motion
to Exclude Damages Opinions of Alan Ratliff and Head Start Opinions
of Steven MacLean as to Rubber Formulation (Docket Entry No. 123),
and   Utex's   Motion   to   Exclude    Certain    Technical   Opinions     of

Rigoberto Advincula (Docket Entry No. 131) are DENIED.

      Motions in Limine will be filed by March 6,                2020,    and
responses will be due by March 19, 2020.          The Joint Pretrial Order
will be filed by April 3,       2020.     Docket Call will be held on

April 10, 2020, at 3:00 p.m.
      SIGNED at Houston, Texas, this 21st day of February, 2020.




                                               SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -37-
